 
 
I 
111th CONGRESS
2d Session
H. R. 5074 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2010 
Mr. Wu introduced the following bill; which was referred to the Committee on Science and Technology
 
A BILL 
To reauthorize the National Institute of Standards and Technology, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Institute of Standards and Technology Authorization Act of 2010. 
2.Authorization of appropriations 
(a)Fiscal year 2011 
(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,012,100,000 for the National Institute of Standards and Technology for fiscal year 2011.  
(2)Specific allocationsOf the amount authorized under paragraph (1)— 
(A)$620,000,000 shall be authorized for scientific and technical research and services laboratory activities;  
(B)$125,000,000 shall be authorized for the construction and maintenance of facilities; and 
(C)$267,100,000 shall be authorized for industrial technology services activities, of which— 
(i)$116,000,000 shall be authorized for the Technology Innovation Program under section 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n); 
(ii)$141,100,000 shall be authorized for the Manufacturing Extension Partnership program under sections 25 and 26 of such Act (15 U.S.C. 278k and 278l); and 
(iii)$10,000,000 shall be authorized for the Malcolm Baldrige National Quality Award program under section 17 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711a).  
(b)Fiscal year 2012 
(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,035,400,000 for the National Institute of Standards and Technology for fiscal year 2012.  
(2)Specific allocationsOf the amount authorized under paragraph (1)— 
(A)$657,200,000 shall be authorized for scientific and technical research and services laboratory activities;  
(B)$85,000,000 shall be authorized for the construction and maintenance of facilities; and 
(C)$293,200,000 shall be authorized for industrial technology services activities, of which— 
(i)$132,000,000 shall be authorized for the Technology Innovation Program under section 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n); 
(ii)$150,900,000 shall be authorized for the Manufacturing Extension Partnership program under sections 25 and 26 of such Act (15 U.S.C. 278k and 278l); and 
(iii)$10,300,000 shall be authorized for the Malcolm Baldrige National Quality Award program under section 17 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711a).  
(c)Fiscal year 2013 
(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,137,809,000 for the National Institute of Standards and Technology for fiscal year 2013.  
(2)Specific allocationsOf the amount authorized under paragraph (1)— 
(A)$696,700,000 shall be authorized for scientific and technical research and services laboratory activities;  
(B)$122,000,000 shall be authorized for the construction and maintenance of facilities; and 
(C)$319,109,000 shall be authorized for industrial technology services activities, of which— 
(i)$147,000,000 shall be authorized for the Technology Innovation Program under section 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n); 
(ii)$161,500,000 shall be authorized for the Manufacturing Extension Partnership program under sections 25 and 26 of such Act (15 U.S.C. 278k and 278l); and 
(iii)$10,609,000 shall be authorized for the Malcolm Baldrige National Quality Award program under section 17 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711a).  
(d)Fiscal year 2014 
(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,188,277,000 for the National Institute of Standards and Technology for fiscal year 2014.  
(2)Specific allocationsOf the amount authorized under paragraph (1)— 
(A)$738,500,000 shall be authorized for scientific and technical research and services laboratory activities;  
(B)$124,000,000 shall be authorized for the construction and maintenance of facilities; and 
(C)$325,727,000 shall be authorized for industrial technology services activities, of which— 
(i)$142,000,000 shall be authorized for the Technology Innovation Program under section 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n); 
(ii)$172,800,000 shall be authorized for the Manufacturing Extension Partnership program under sections 25 and 26 of such Act (15 U.S.C. 278k and 278l); and 
(iii)$10,927,000 shall be authorized for the Malcolm Baldrige National Quality Award program under section 17 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711a).  
(e)Fiscal year 2015 
(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,255,955,000 for the National Institute of Standards and Technology for fiscal year 2015.  
(2)Specific allocationsOf the amount authorized under paragraph (1)— 
(A)$782,800,000 shall be authorized for scientific and technical research and services laboratory activities;  
(B)$133,000,000 shall be authorized for the construction and maintenance of facilities; and 
(C)$340,155,000 shall be authorized for industrial technology services activities, of which— 
(i)$144,000,000 shall be authorized for the Technology Innovation Program under section 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n); 
(ii)$184,900,000 shall be authorized for the Manufacturing Extension Partnership program under sections 25 and 26 of such Act (15 U.S.C. 278k and 278l); and 
(iii)$11,255,000 shall be authorized for the Malcolm Baldrige National Quality Award program under section 17 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711a).   
3.Under Secretary of Commerce for Standards and Technology 
(a)In generalSection 5 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3704) is amended— 
(1)in the heading, by striking Experimental program to stimulate competitive and inserting Standards and; 
(2)in the heading in subsection (a), by striking Program Establishment and inserting Establishment of Experimental Program To Stimulate Competitive Technology; 
(3)by redesignating subsections (a) through (c) as subsections (b) through (d), respectively; and 
(4)by inserting before subsection (b), as so redesignated, the following: 
 
(a)Under Secretary of Commerce for Standards and Technology 
(1)Establishment 
(A)In generalThere shall be in the Department of Commerce an Under Secretary of Commerce for Standards and Technology who shall serve as the Director of the National Institute of Standards and Technology and perform such duties as provided for in law and as the Secretary shall prescribe. 
(B)AppointmentThe Under Secretary of Commerce for Standards and Technology shall be appointed by the President by and with the advice and consent of the Senate and shall be compensated at the rate now or hereafter provided for level III of the Executive Schedule Pay Rates (5 U.S.C. 5314). 
(C)ApplicabilityThe individual serving on the date of enactment of the National Institute of Standards and Technology Authorization Act of 2010 as the Director of the National Institute of Standards and Technology shall also serve as the Under Secretary of Commerce for Standards and Technology until such time as a successor is appointed under subparagraph (B). 
(2)DutiesThe Secretary, acting through the Under Secretary of Commerce for Standards and Technology, as appropriate, shall— 
(A)conduct policy analysis on innovation and technical standards to improve and promote United States competitiveness in the context of global competition; 
(B)propose and support studies, in cooperation with other Federal agencies, to evaluate the effectiveness of measures for improving Federal Government technology transfer policies and initiatives; 
(C)provide that cooperative efforts to stimulate competitiveness, job creation, and innovation be undertaken between the Under Secretary and other officials in the Department of Commerce responsible for such areas as trade and economic assistance; 
(D)support the creation of partnerships and other joint initiatives by State or local governments, regional organizations, private businesses, institutions of higher education, nonprofit institutions, or Federal laboratories to encourage technology transfer and innovation; 
(E)conduct research and support activities to improve training programs and curricula for high-tech manufacturing skills and related skill sets and encourage the dissemination of best practices involving appropriate Federal agencies, State or local governments, regional organizations, institutions of higher education, or nonprofit institutions; and 
(F)serve as a focal point for discussions among United States companies on topics of interest regarding technology innovation, competitiveness, and job retention and creation.  . 
(b)Conforming Amendments 
(1)Stevenson-WydlerSubsection (c) of section 5 of such Act (15 U.S.C. 3704), as redesignated in subsection (a)(3), is amended to read as follows: 
 
(c)CoordinationTo the extent practicable, in carrying out subsection (b), the Secretary shall coordinate the program established under such subsection with other programs of the Department of Commerce..  
(2)Title 5, United States Code 
(A)Level IIISection 5314 of title 5, United States Code, is amended by inserting before the item Associate Attorney General the following: 
Under Secretary of Commerce for Standards and Technology, the incumbent of which also serves as Director of the National Institute of Standards and Technology.. 
(B)Level IVSection 5315 of title 5, United States Code, is amended by striking Director, National Institute of Standards and Technology, Department of Commerce..  
(3)NIST ActSection 5 of the National Institute of Standards and Technology Act (15 U.S.C. 274) is amended by striking the following: The Director shall be compensated at the rate in effect for level IV of the Executive Schedule under section 5315 of title 5, United States Code..  
4.Reorganization of NIST laboratories 
(a)OrganizationThe Director shall reorganize the scientific and technical research and services laboratory program into the following operational units: 
(1)The Physical Measurement Laboratory, whose mission is to realize and disseminate the national standards for length, mass, time and frequency, electricity, temperature, force, and radiation by activities including fundamental research in measurement science, the provision of measurement services and standards, and the provision of testing facilities resources for use by the Federal Government.  
(2)The Information Technology Laboratory, whose mission is to develop and disseminate standards, measurements, and testing capabilities for interoperability, security, usability, and reliability of information technologies, including cybersecurity standards and guidelines for Federal agencies, United States industry, and the public, through fundamental and applied research in computer science, mathematics, and statistics. 
(3)The Engineering Laboratory, whose mission is to develop and disseminate advanced manufacturing and construction technologies to the United States manufacturing and construction industries through activities including measurement science research, performance metrics, tools for engineering applications, promotion of green infrastructure, and energy efficiency measurements and standards.  
(4)The Material Measurement Laboratory, whose mission is to serve as the national reference laboratory in biological, chemical, and material sciences and engineering through activities including fundamental research in the composition, structure, and properties of biological and environmental materials and processes, the development of certified reference materials and critically evaluated data, and other programs to assure measurement quality in materials and biotechnology fields.  
(5)The Center for Nanoscale Science and Technology, a national shared-use facility for nanoscale fabrication and measurement, whose mission is to develop innovative nanoscale measurement and fabrication capabilities to support researchers from industry, institutions of higher education, the National Institute of Standards and Technology, and other Federal agencies in nanoscale technology from discovery to production. 
(6)The NIST Center for Neutron Research, a national shared-use facility, whose mission is to provide neutron-based measurement capabilities to researchers from industry, institutions of higher education, the National Institute of Standards and Technology, and other Federal agencies in support of materials research, nondestructive evaluation, neutron imaging, chemical analysis, neutron standards, dosimetry, and radiation metrology. 
(b)Revision 
(1)In generalSubsequent to the reorganization required under subsection (a), the Director may revise the organization of the scientific and technical research and services laboratory program. 
(2)Report to CongressAny revision to the organization of such program under paragraph (1) shall be submitted in a report to the Committee on Science and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate at least 60 days before the effective date of such revision.  
5.Federal Government standards and conformity assessment coordination 
(a)CoordinationSection 2(b) of the National Institute of Standards and Technology Act (15 U.S.C. 272(b)) is amended— 
(1)in paragraph (12), by striking and after the semicolon; 
(2)in paragraph (13), by striking the period at the end and inserting a semicolon; and 
(3)by adding after paragraph (13) the following: 
 
(14)to promote collaboration among Federal departments and agencies and private sector stakeholders in the development and implementation of standards and conformity assessment frameworks to address specific Federal Government policy goals; and 
(15)to convene Federal departments and agencies, as appropriate, to— 
(A)coordinate and determine Federal Government positions on specific policy issues related to international technical standards and conformity assessment-related activities; and 
(B)coordinate Federal department and agency engagement in the development of international technical standards and conformity assessment-related activities.. 
(b)ReportThe Director, in consultation with appropriate Federal agencies, shall submit a report annually to Congress addressing the Federal Government’s technical standards and conformity assessment-related activities. The report shall identify— 
(1)current and anticipated international standards and conformity assessment-related issues that have the potential to impact the competitiveness and innovation capabilities of the United States; 
(2)any action being taken by the Federal Government to address these issues and the Federal agency taking that action; and 
(3)any action that the Director is taking or will take to ensure effective Federal Government engagement on technical standards and conformity assessment-related issues, as appropriate, where the Federal Government is not effectively engaged. 
6.Manufacturing extension partnership 
(a)Community college supportSection 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)) is amended— 
(1)in paragraph (4), by striking and after the semicolon; 
(2)in paragraph (5), by striking the period at the end and inserting ; and; and 
(3)by adding after paragraph (5) the following: 
 
(6)providing to community colleges information about the job skills needed in small- and medium-sized manufacturing businesses in the regions they serve. . 
(b)Innovative services initiative 
(1)In generalSection 25 of such Act (15 U.S.C. 278k) is amended by adding at the end the following: 
 
(g)Innovative services initiative 
(1)EstablishmentThe Director may establish, within the Centers program under this section, an innovative services initiative to assist small- and medium-sized manufacturers in— 
(A)reducing their energy usage and environmental waste to improve profitability; and 
(B)accelerating the domestic commercialization of new product technologies, including components for renewable energy systems. 
(2)Market demandThe Director may not undertake any activity to accelerate the domestic commercialization of a new product technology under this subsection unless an analysis of market demand for the new product technology has been conducted.. 
(2)GrantsSection 33 of such Act (15 U.S.C. 278r) is amended by adding at the end the following: 
 
(g)Innovative ServicesThe Director may make awards under this section to carry out the innovative services initiative under section 25(g)..  
(c)ReportsSection 25 of such Act (15 U.S.C. 278k) is further amended by adding at the end the following: 
 
(h)Reports 
(1)In generalIn submitting the 3-year programmatic planning document and annual updates under section 23, the Director shall include an assessment of the Director’s governance of the program established under this section.  
(2)CriteriaIn conducting such assessment, the Director shall use the criteria established pursuant to the Malcolm Baldrige National Quality Award under section 17(d)(1)(C) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711a(d)(1)(C)).. 
(d)Hollings Manufacturing Extension Partnership Program Cost-SharingSection 25(c) of such Act (15 U.S.C. 278k(c)) is amended— 
(1)in paragraph (1), by inserting , unless otherwise determined under paragraph (3)(C) before the period at the end; 
(2)in paragraph (3)— 
(A)in subparagraph (B)— 
(i)by striking not less than 50 percent of the costs incurred for the first 3 years and an increasing share for each of the last 3 years and inserting the applicant’s share of the costs incurred (in this subsection referred to as cost share); and 
(ii)by striking For purposes of the preceding sentence, the and inserting The; 
(B)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; 
(C)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)The Secretary shall by rule establish appropriate criteria to be considered in determining a Center’s cost share. A Center’s cost share shall in no case exceed 50 percent of the costs incurred by such Center. The Secretary shall review each Center’s cost share annually and at such other times as the Secretary considers appropriate. An adjustment to a Center’s cost share in a year shall not affect the amount of Federal funds such Center receives in such year.; and 
(D)in subparagraph (D), as redesignated by subparagraph (B)— 
(i)by striking 50 percent and inserting cost share; and 
(ii)by striking Center’s contribution and inserting Center’s cost share; and 
(3)in paragraph (5)— 
(A)in the sixth sentence, by striking at declining levels; and 
(B)in the last sentence— 
(i)by striking Funding and inserting Unless otherwise determined under paragraph (3)(C), funding; and 
(ii)by striking one third and inserting 50 percent. 
(e)Advisory BoardSection 25(e)(4) of such Act (15 U.S.C. 278k(e)(4)) is amended to read as follows: 
 
(4)Federal Advisory Committee Act applicability 
(A)In generalIn discharging its duties under this subsection, the MEP Advisory Board shall function solely in an advisory capacity, in accordance with the Federal Advisory Committee Act. 
(B)ExceptionSection 14 of the Federal Advisory Committee Act shall not apply to the MEP Advisory Board.. 
(f)DefinitionsSection 25 of such Act (15 U.S.C. 278k) is further amended by adding at the end the following: 
 
(i)DefinitionIn this section, the term community college means an institution of higher education (as defined under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) at which the highest degree that is predominately awarded to students is an associate’s degree..  
7.Bioscience Research Program 
(a)In generalThe National Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended— 
(1)by redesignating section 34 as section 35; and 
(2)by inserting after section 33 the following: 
 
34.Bioscience research program 
(a)In generalThe Director shall establish a bioscience research program to support research and development of standard reference materials, measurements, methods, and genomic and other data to advance— 
(1)biological drug research and development; 
(2)molecular diagnostics; 
(3)medical imaging technologies; and 
(4)personalized medicine. 
(b)University Research Centers 
(1)EstablishmentThe Director may establish research centers at institutions of higher education (in this section referred to as university research centers) through a competitive application process to conduct research that furthers the objectives of the bioscience research program. 
(2)Application 
(A)In generalAn institution of higher education seeking to establish a university research center under this subsection shall submit an application to the Director at such time, in such manner, and containing such information and assurances as the Director may require. 
(B)ComponentsThe application shall include, at a minimum, a description of— 
(i)the relevant research and instructional capacity of the applicant; 
(ii)the research projects that will be undertaken by the applicant; 
(iii)the extent to which the applicant will partner with industry and the role industry will play in the research undertaken by the university research center; 
(iv)how the applicant will disseminate research results effectively; and 
(v)the metrics that will be used to evaluate the success of the projects under clause (ii) and the contribution of the university research center in furthering the objectives of the bioscience research program.  
(3)AssessmentNot later than 3 years after the date on which a university research center is established and every 3 years thereafter, the Director shall evaluate the university research center for its contributions to the bioscience research program. 
(4)Annual meetingIf the Director establishes more than 1 university research center, the Director shall convene an annual meeting of researchers from all of the university research centers and the Institute to foster collaboration and communication. 
(c)User FacilityThe Director may establish a bioscience user facility to provide access to advanced or unique equipment, services, materials, and other resources to industry, institutions of higher education, nonprofit organizations, and government agencies to perform research and testing. 
(d)Postdoctoral fellowsThe Director shall, to the extent practicable, assign 1 or more fellows from the postdoctoral fellowship program established in section 19 to the bioscience research program. 
(e)Programmatic planning documentThe Director shall ensure that the updates to the programmatic planning document transmitted to Congress under section 23(d) include the bioscience research program. 
(f)DefinitionsIn this section: 
(1)Bioscience research programThe term bioscience research program means the research and development program authorized under subsection (a). 
(2)Institution of higher educationThe term institution of higher education has the same meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). . 
(b)Visiting Committee on Advanced Technology amendmentsSection 10 of the National Institute of Standards and Technology Act (15 U.S.C. 278) is amended— 
(1)in subsection (a)— 
(A)by striking 15 members and inserting at least 15, but not more than 20, members; and 
(B)by striking at least 10 and inserting at least 13; and 
(2)in subsection (h)(1), by striking Program established under section 28 and inserting programs established under sections 28 and 34.   
8.TIP Advisory BoardSection 28(k)(4) of the National Institute of Standards and Technology Act (15 U.S.C. 278n(k)(4)) is amended to read as follows: 
 
(4)Federal Advisory Committee Act Applicability 
(A)In generalIn discharging its duties under this subsection, the TIP Advisory Board shall function solely in an advisory capacity, in accordance with the Federal Advisory Committee Act. 
(B)ExceptionSection 14 of the Federal Advisory Committee Act shall not apply to the TIP Advisory Board.. 
9.DefinitionsIn this Act: 
(1)DirectorThe term Director means the Director of the National Institute of Standards and Technology. 
(2)Federal agencyThe term Federal agency has the meaning given such term in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703).  
 
